18-685-pr
Sankara v. City of New York
                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT


                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 19th day of December, two thousand eighteen.

PRESENT:           JOSÉ A. CABRANES,
                   CHRISTOPHER F. DRONEY,
                   RICHARD J. SULLIVAN,
                                 Circuit Judges.



AHMADOU SANKARA,

                              Plaintiff-Appellant,                    18-685-pr

                              v.

CITY OF NEW YORK, DOCTOR DEBORAH MATEO,
JOHN DOE, CAPTAIN, DEPARTMENT OF
CORRECTIONS,

                              Defendants-Appellees.*




    *
        The Clerk of Court is directed to amend the caption as shown above.

                                                       1
FOR PLAINTIFF-APPELLANT:                                   Ahmadou Sankara, pro se, Malone, NY.

FOR DEFENDANTS-APPELLEES:                                  Jeremy W. Shweder and Max O. McCann,
                                                           Assistant Corporation Counsel, for
                                                           Zachary W. Carter, Corporation Counsel,
                                                           City of New York, New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Vernon S. Broderick, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the appeal is DISMISSED.

       Plaintiff-Appellant Ahamdou Sankara (“Sankara”), proceeding pro se, appeals from a
judgment of the District Court granting a motion to dismiss filed by Defendants-Appellees City of
New York and Deborah Mateo. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

         Under Federal Rule of Appellate Procedure 4(a)(4)(B)(i), a notice of appeal is not “effective”
if the appellant timely filed a motion for reconsideration pursuant to Federal Rule of Civil Procedure
60(b) and that motion remains pending before the district court. See Fed. R. App. P. 4(a)(4)(B)(i);
Fed. R. App. P. 4(a)(4)(A)(vi). In this case, Sankara simultaneously filed with the District Court a
notice of appeal and a letter that could be construed as a motion for reconsideration of the judgment
under Rule 60(b).1 So construed, that letter deprives this Court of jurisdiction to consider this
appeal, since the District Court has taken no action on the motion.




   1
     The letter to the District Court is identical to pages 2–7 of the Notice of Appeal filed on the
same day, and though it makes a vague assertion that Sankara “submitted a motion to the Court due
upon for the Court to relief judgment opinion & order February 22, 2018, due upon Federal Rule
60, mistake, misrepresentation, excusable neglect, surprise, misconduct of an adverse party, newly
discovery evidence, deliberate indifference, due upon under memorandum of law in support my
claim[,]” the District Court docket sheet merely describes the submission as a “letter with attached
copy of Notice of Appeal,” and does not indicate that there is a motion pending. [ROA doc. 86.]

                                                  2
      For the foregoing reasons, the appeal is DISMISSED without prejudice to Sankara filing a
second notice of appeal upon the District Court’s resolution of the motion for reconsideration.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3